Case 7:19-mj-01069 Document 1 Filed on 05/10/19 in TXSD Page 1 of 2

United States District 6
Southemn District of oxen

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT .
for the Davicl J. Bradley, Clerk

Southern District of Texas

 

 

United States of America ) q
Juan Pablo MARTINEZ Guerra ) Case No. .
YOB: 1999 Citizenship: Honduras
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of May 4, 2019 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1324(a)(1)(A) iI) Knowingly or in reckless disregard of the fact that W.F.V.A., a citizen of

Honduras, who had entered the United States in violation of law, did knowingly
transport, or move or attempt to transport, by foot, said alien in furtherance of
such violation of law within the United States, that is, from a location in Roma,
Texas to the point of arrest in Roma, Texas.

This criminal complaint is based on these facts:
On May 4, 2019, Border Patrol Agents apprehended a male subject, later identified as Juan Pablo MARTINEZ Guerra,
and a juvenile after they illegally crossed into the United States by wading the Rio Grande River near Roma, Texas.
MARTINEZ claimed to be traveling along with his juvenile son. An immigration inspection was conducted and both
subjects were determined to be illegally present in the United States.

¥ Continued on the attached sheet.

Aperotd usa Liven GAeci A hi Va

Complainant's signature

 

Alfredo Vidales, HSI Special Agent

Printed name and title
Sworn to before me and signed in my presence.
a ESO YY
Date: 5/10/2019 {0,53 [ee L
Judge's signature Y

City and state: McAllen, Texas U.S. Magistrate Judge Peter E. Ormsby

Printed name and title
Case 7:19-mj-01069 Document 1 Filed on 05/10/19 in TXSD_ Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

RE: Juan Pablo MARTINEZ Guerra

CONTINUATION:

On May 8, 2019, Homeland Security Investigations Special Agents (HSI) interviewed
MARTINEZ after it was discovered that MARTINEZ was using a fraudulent document
to claim a relation to the juvenile and further their unlawful entry into the United States.
Prior to being interviewed, MARTINEZ was read his Miranda Rights and chose to waive
them.

MARTINEZ stated that in fact he is not the father of the child and was transporting the
child in order to successfully gain entry into the United States. MARTINEZ admitted
that he previously obtained the child’s fraudulent document to show him as the father.
MARTINEZ stated that he intended on transporting the child from Honduras to New
Orleans, La. MARTINEZ stated that he knew the child was illegally in the United States
and intended on using the fraudulent document to further the juvenile’s illegal entry and
presence in the United States.
